Citation Nr: 1111528	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-31 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of entitlement to dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and Mr. R.K.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to December 1968.  He died in April 2005.  

The appellant in this matter was previously married to the Veteran and is claiming that she is his surviving spouse for purposes of benefits payable by the Department of Veterans Affairs (VA).

By action of the VA Regional Office (RO) in Togus, Maine, in April 2005, entitlement to service connection for the cause of the Veteran's death was granted and basic eligibility to Dependents' Educational Assistance was established.  

In December 2006 correspondence to the appellant, the RO informed her that she was ineligible for dependency and indemnity compensation due to her divorce from the Veteran.


FINDINGS OF FACT

1. The Veteran and the appellant were married in July 1968, and they apparently divorced in 1988.

2.  The Veteran and the appellant remarried in April 1991, and the Veteran obtained a divorce from the appellant in December 2003.

3.  The evidence does not show that the 2003 divorce decree was set aside by a court of competent jurisdiction due to fraud and misconduct prior to the Veteran's death in April 2005.

4.  The evidence does not show that the Veteran and the appellant thereafter remarried each other, or that they otherwise held themselves out as husband and wife.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of the Veteran for the purpose of entitlement to dependency and indemnity compensation.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.52, 3.205, 3.206 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in December 2006 and September 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The claim was readjudicated in a February 2008 supplemental statements of the case.  

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's death certificate and divorce decree are of record.  The appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and she did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The appellant submitted notes from her attorney regarding possibly challenging the divorce decree.  She, her daughter, and Mr. R.K. testified at a hearing held at the RO before a hearing officer regarding the divorce decree and her relationship with the Veteran after the 2003 divorce.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

There is not a scintilla of evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.

Governing Law and Regulations
 
Dependency and Indemnity Compensation is a payment made by VA to a "surviving spouse", child or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.  In cases where recognition of the decree is thus brought into question, where the issue is whether the Veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  38 C.F.R. § 3.206(a).

Under Maine law, the appellant has the burden of proving the divorce decree should be set aside due to fraud and misconduct.  Keybank Nat'l Ass'n v. Sargent, 758 A.2d 528, 533 (2000).

Common law marriages are not recognized as valid under the laws of the state of Maine.  Pierce v. Secretary of U.S. Dept. of Health, Education and Welfare, 254 A.2d 46 (1969).  

Where an attempted marriage of an appellant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if the following requirements are met: (a) The marriage occurred one year or more before the veteran died, or existed for any period of time if a child was born of the purported marriage or prior to such marriage; (b) the claimant entered in the marriage without knowledge of the impediment; (c) the claimant cohabited with the veteran continuously from the date of marriage until his death; and (d) no claim has been filed by a legal surviving spouse has been found entitled to gratuitous death benefits, other than accrued monthly benefits covering a period prior to the veteran's death. 38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

In 1991, VA General Counsel issued a precedential opinion finding that the requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriage constituted a legal impediment to a purported marriage for purpose of establishing a deemed-valid marriage under 38 U.S.C.A. § 103(a).  See VAOPGCPREC 58-91; 56 Fed. Reg. 50151 (1991); .  This opinion noted that it had been the long-standing interpretation by VA that lack of recognition of common-law marriage by a jurisdiction constituted a legal impediment within the meaning of § 103(a).  Section 103(a) encompassed more than merely cases of prior, undissolved marriages, existing as a legal impediment.  A lack of knowledge of a law prohibiting particular marriages (including common-law marriages), is apparently within the scope of 38 U.S.C.A. § 103(a).  The lack of a ceremonial marriage in a jurisdiction which requires one for a valid marriage is a legal impediment which, if unknown to the claimant, can create the type of hardship 38 U.S.C.A. § 103(a) was intended to alleviate.  The factual issue presented in each case of whether the claimant was actually without knowledge of the legal impediment is a determination for VA adjudication personnel.

The Court has held that one claiming to be the spouse of a Veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).


Analysis

The Veteran and the appellant were married in July 1968 and apparently divorced in 1988.  The Veteran and the appellant remarried in April 1991, and the Veteran obtained a divorce from the appellant in December 2003.  The Veteran died in April 2005.

The appellant contends that she is the surviving spouse because the December 2003 divorce decree should have been invalided because the Veteran claimed abandonment and forged her signature.  The 2003 divorce was issued by a Maine district court, and there is no evidence that the appellant properly challenged the validity of the divorce decree in a court of competent jurisdiction while the Veteran was alive.  

The appellant asserts that she did not learn of the divorce until early 2004 when their daughter told her.  The divorce decree, however, reflects that after a hearing the court issuing the divorce judgment found that service of process was made upon the appellant in accordance with an earlier court order.  The divorce was granted on the basis of irreconcilable marital differences.   It was not based on abandonment, as the appellant claims.  

The appellant herself acknowledges that she did not challenge the validity of the divorce when the Veteran was alive because of the legal costs to do so and because of pressure from her children not to contest the divorce decree given the Veteran's declining health.  She has submitted a statement and notes from her attorney in support of her decision.  

The claimant was, by her admission, separated from the Veteran prior to the divorce and that she was receiving an apportionment of the Veteran's compensation benefits prior to the divorce.  Following their divorce she did not perfect an appeal to VA's termination of the apportionment of the Veteran's compensation benefits.  Moreover, the appellant has not presented any evidence of fraud and misconduct other than her own assertions and those of her daughter.  She has not presented evidence of any forged document or documentary evidence of lack of service of process that would raise questions concerning the judgment of the District Court of Maine.  

The appellant speculates that the Veteran's actions were due to his service-connected posttraumatic stress disorder.  Posttraumatic stress disorder is a disorder for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant can attest to factual matters of which she had first-hand knowledge, she is not competent to offer a medical opinion linking the Veteran's actions to a diagnosed disorder.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In short, the evidence does not show that the divorce decree was set aside due to fraud and misconduct prior to the Veteran's death in April 2005.  Therefore, the Veteran obtained a valid divorce from the appellant in December 2003.

There is some evidence that between the divorce in December 2003 and his April 2005 death, the Veteran stayed with both the appellant and their daughter, who had separate addresses.  VA treatment records reflect that as of March 2005 the Veteran was living with his daughter.  In a February 2007 statement, their daughter said that when she could not provide care for the Veteran, he stayed at the appellant's house three days a week and that he was with the appellant during his last days.  Mr. R.K. also testified that the appellant was with the Veteran during his final days and that the Veteran requested that the appellant be "taken care of."  Hearing transcript, page 10.  In a February 2007 statement, the appellant indicated that the Veteran lived with her after the divorce.  The death certificate, for which their son was the informant, reflects that the Veteran's address was on the road where the appellant resides, though there is a discrepancy regarding the identity of the town.  Nevertheless, the preponderance of the evidence shows that the Veteran was residing with the appellant at the time of his death.  Hence, the relevant question is whether after the second divorce, the Veteran and the appellant thereafter remarried each other or otherwise lived as husband and wife.  

The appellant does not claim that she legally married the Veteran for a third time in a marriage ceremony, or that she had a common-law marriage with the Veteran subsequent to the second divorce.  She instead argues that their second marriage to each other was still valid because the divorce decree "should have been" invalided because the Veteran eventually acted like he had not divorced her for a second time.  In that regard, Mr. R.K. testified that the appellant "was right by his side, 24/7, and there was no question about that."  Hearing Transcript, page 4.  Significantly, however, whether the appellant thought she had a common law marriage with the Veteran and regardless of whether she knew that such marriages are not recognized as valid under the laws of the state of Maine, she clearly knew of a legal impediment to a common-law marriage - i.e., her prior December 2003 divorce from the Veteran.  

Although some VA treatment records dated in 2004 and 2005 identify the appellant as the Veteran's spouse, his death certificate, for which their son was the informant, shows that their son reported that the Veteran was divorced at the time of his death.  Also, the funeral bills were paid for by their son.  The Board places the great weight on the marital status reported in the death certificate because the marital status is a specific piece of information needed to complete a death certificate.  Equally probative is the fact that the appellant knew that a Maine court had issued a judgment of divorce, but she never filed any claim in a court of competent jurisdiction to nullify that 2003 document, or formally remarry the Veteran.  In short, the evidence preponderates against finding that the Veteran and the appellant remarried each other or otherwise lived as husband and wife after their 2003 divorce.  Therefore, the appellant may not be recognized as the surviving spouse of the Veteran for the purpose of entitlement to dependency and indemnity compensation.

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of entitlement to dependency and indemnity compensation is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


